Case 20-10383-RG          Doc 43    Filed 11/13/20 Entered 11/13/20 13:08:56              Desc Main
                                    Document      Page 1 of 1



ROB SALTZMAN, ESQUIRE
PLUESE, BECKER & SALTZMAN, LLC
Attorneys at Law
RS1765
20000 Horizon Way, Suite 900
Mount Laurel, NJ 08054
(856) 813-1700                                 UNITED STATES BANKRUPTCY COURT
Attorneys for the Mortgagee                    FOR THE DISTRICT OF NEW JERSEY
File No. 094451B

In re:                                                 :       PROCEEDINGS UNDER
                                                               BANKRUPTCY CODE
Cheryl Lynn Hall                                       :
                                                               CASE NO. 20-10383-RG
                       Debtor                          :       CHAPTER 7

                                                       :

Honorable Rosemary Gambardella, U.S.B.J.
United States Bankruptcy Court
Newark, New Jersey

RE:      Cheryl Lynn Hall
         Chapter 7 Case No. 20-10383-RG

Dear Judge Gambardella:

As the Court's file should reflect, the undersigned represents the Mortgagee, MTGLQ INVESTORS,
L.P., regarding the above-referenced matter.
Please accept this confirmation of our email correspondence with Sharon Moore of Your Honor's
Chambers regarding the new, preemptory hearing date of the Mortgagee's Motion for Relief from
the Automatic Stay. The hearing has been adjourned to December 1, 2020 at 10:00 a..m. The hearing
will be heard via Court-Solutions. Ms. Hall is hereby advised to register with this website, before the
hearing date, at www.court-solutions.com. The phone number for Court-Solutions is 917-746-7476.
By copy of this letter we are notifying all interested Parties of the adjourned date.


Thank you for Your Honor's consideration of this matter.
Respectfully Submitted,


Pluese, Becker & Saltzman, LLC
BY:      /s/ Rob Saltzman
         Rob Saltzman, Esquire
RS/dlc
cc:    Cheryl Lynn Hall, 87 Westervelt Place, Teaneck, NJ 07666; Via E-Mail and Regular Mail
       Donald V. Biase, 110 Allen Road, Suite 304, Basking Ridge, NJ 07920, Trustee; Via ECF
E-Mail and Regular Mail
